The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 31 August 2020.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 12-21 are pending.
Claims 1-11 are cancelled.
Claim 12-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 21 is rejected under 35 U.S.C. 101 for being directed to software per se. 
Claims 12-21 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Statutory Subject Matter
Claim 21 is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to software per se.  The elements claimed can all be software modules according to specification p.16, Lin 7-9, “The method can be implemented as a computer, i.e., software …”.

Judicial Exception
Claims 12-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 12 / 20, the claim recites a method / product / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 12 / 20, in part, recites “randomly selecting modules and/or connections that are to be added from a predefinable plurality of possible modules and connections that can be added; respectively generating a plurality of possible refinements of a current starting network by adding to the current starting network the modules and/or connections that are to be added; and selecting one of the refinements from the plurality of possible refinements to serve as the current starting network in a subsequent execution of the method” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “using”, “selecting”, “generating”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human network model builder could try randomly modify model structure to improve model performance), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 12 / 20 recites the additional elements of generic computer elements (like computer executing instruction from non-transitory computer readable medium); There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  Claim 12 / 20 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
(Dependent claims) 
Claims 13-19 are dependent on claim 12 and include all the limitations of claim 12. Therefore, claims 13-19 recite the same abstract ideas. 
With regards to claims 13-19, the claim recites further limitation on transaction data analysis and handling, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-15, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Miikkulainen, et al., “Evolving Deep Neural Networks”, arXiv:1703.00548v2 [cs.NE] 4 Mar 2017 [hereafter Miikkulainen] in view of Wang et al., US-PGPUB NO.20180060724A1[hereafter Wang].

With regards to claim 12, Miikkulainen in view of Wang teaches 
“A method for automatically generating an artificial neural network that encompasses modules and connections that link those modules, successive modules and/or connections being added to a current starting network, the method comprising the following steps: randomly selecting modules and/or connections that are to be added from a predefinable plurality of possible modules and connections that can be added (Miikkulainen, FIG.1, 3. Evolution of deep learning architectures: ‘Each node in the blueprint is replaced with a module chosen randomly …’, 4. Evolution of LSTM architectures: ‘LSTM networks was initialized with uniformly random initial connection weights’,

    PNG
    media_image1.png
    382
    470
    media_image1.png
    Greyscale

) ….”. 
Miikkulainen does not explicitly detail “respectively generating a plurality of possible refinements of a current starting network by adding to the current starting network the modules and/or connections that are to be added; and selecting one of the refinements from the plurality of possible refinements to serve as the current starting network in a subsequent execution of the method”.
However Wang teaches “respectively generating a plurality of possible refinements of a current starting network by adding to the current starting network the modules and/or connections that are to be added; and selecting one of the refinements from the plurality of possible refinements to serve as the current starting network in a subsequent execution of the method (Wang, FIG.7-8, [0061], ‘As described in algorithm 800, …. Algorithm 700 may be iteratively called to shrink the size …. Until the loss converges to 0’,

    PNG
    media_image2.png
    545
    586
    media_image2.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Miikkulainen and Wang before him or her, to modify the evolutionary network generating process of Miikkulainen to include iterative network refinement process as shown in Wang.   
The motivation for doing so would have been for network morphing (Wang, Abstract). 

With regards to claim 13, Miikkulainen in view of Wang teaches 
“The method as recited in claim 12, wherein upon addition of the respective modules and/or connections, predefinable parameters that characterize the respective modules and/or connections that are to be added are selected in such a way that the current starting network to which the modules and/or connections respectively to be added are added supplies, for each possible input variable, output variables unmodified respectively before and after addition of the respective modules and/or connections that are to be added (Miikkulainen, 3 Evolution of deep learning architectures: ‘evolving network topology and hyperparameters of deep neural networks’)”.

With regards to claim 14, Miikkulainen in view of Wang teaches 
“The method as recited in claim 12, wherein the current starting network which serves as a starting point for a first-time addition of modules and/or connections is trained with an initial training data set prior to the first-time addition of modules and/or connections (Miikkulainen, FIG.5, 5 Application case study: Image captioning for the blind: ‘In the initial CoDeep NEAT population the image and text inputs are fed to a shared embedding layer, which is densely connected to a softmax output over words’,

    PNG
    media_image3.png
    702
    415
    media_image3.png
    Greyscale

).”

With regards to claim 15, Miikkulainen in view of Wang teaches 
“The method as recited in claim 12”
Miikkulainen does not explicitly detail “wherein the possible refinements of the current starting network are respectively trained with a training data set before one of the refinements 99769172.1 5from the plurality of possible refinements is then selected to serve as the current starting network in a next execution of the method”.
However Wang teaches “wherein the possible refinements of the current starting network are respectively trained with a training data set before one of the refinements 99769172.1 5from the plurality of possible refinements is then selected to serve as the current starting network in a next execution of the method (Wang, FIG.7-8, [0061], ‘As described in algorithm 800, …. Algorithm 700 may be iteratively called to shrink the size …. Until the loss converges to 0’,

    PNG
    media_image2.png
    545
    586
    media_image2.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Miikkulainen and Wang before him or her, to modify the evolutionary network generating process of Miikkulainen to include iterative network refinement process as shown in Wang.   
The motivation for doing so would have been for network morphing (Wang, Abstract). 

Claims 20-21 are substantially similar to claims 12-15. The arguments as given above for claims 12-15 are applied, mutatis mutandis, to claims 20-21, therefore the rejection of claims 12-15 are applied accordingly.

The combined teaching described above will be referred as Miikkulainen + Wang hereafter.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miikkulainen, et al., “Evolving Deep Neural Networks”, arXiv:1703.00548v2 [cs.NE] 4 Mar 2017 [hereafter Miikkulainen] in view of Wang et al., US-PGPUB NO.20180060724A1[hereafter Wang] and Magoulas, et al., “Improving the Convergence of the Backpropagation Algorithm Using Learning Rate Adaptation Methods”, Neural Computation 11, 1769-1796 (1999) [hereafter Magoulas].

With regards to claim 16, Miikkulainen + Wang teaches 
“The method as recited in claim 15”
Miikkulainen + Wang does not explicitly detail “wherein the refinements of the starting network are respectively trained using a gradient descent method, a parameter that characterizes a learning rate of the gradient descent method being selected to decrease with an increasing number of training epochs carried out”.
However Magoulas teaches “wherein the refinements of the starting network are respectively trained using a gradient descent method, a parameter that characterizes a learning rate of the gradient descent method being selected to decrease with an increasing number of training epochs carried out (Magoulas, 2 Gradient-based BP Algorithms with Adaptive Learning Rates ‘Another approach to perform learning-rate reduction is to estimate the appropriate reduction factor in each iteration’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Miikkulainen + Wang and Magoulas before him or her, to modify the evolutionary network generating process of Miikkulainen + Wang to include adaptive learning rate decreasing as shown in Magoulas.   
The motivation for doing so would have been to improve neural network training (Wang, Magoulas). 

With regards to claim 17, Miikkulainen in view of Wang teaches 
“The method as recited in claim 16”
Miikkulainen + Wang does not explicitly detail “wherein the decreasing profile of the parameter that characterizes the learning rate being characterized by way of a trigonometric function”.
However Magoulas teaches “wherein the decreasing profile of the parameter that characterizes the learning rate being characterized by way of a trigonometric function (Magoulas, 2 Gradient-based BP Algorithms with Adaptive Learning Rates: ‘

    PNG
    media_image4.png
    133
    614
    media_image4.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Miikkulainen + Wang and Magoulas before him or her, to modify the evolutionary network generating process of Miikkulainen + Wang to include profiling learning rate by direction cosine as shown in Magoulas.   
The motivation for doing so would have been to improve neural network training (Wang, Magoulas). 

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miikkulainen, et al., “Evolving Deep Neural Networks”, arXiv:1703.00548v2 [cs.NE] 4 Mar 2017 [hereafter Miikkulainen] in view of Wang et al., US-PGPUB NO.20180060724A1[hereafter Wang] and Hueter, et al., US-PGPUB NO.20090248599A1 [hereafter Hueter].

With regards to claim 18, Miikkulainen in view of Wang teaches 
“The method as recited in claim 12, wherein the predefinable plurality of possible modules and/or connections include [a normalization module and/or] a skip connection (Miikkulainen, 3 Evolution of deep learning architectures: ‘There are two types of mutations: one enables or disables a connection between LSTM layers, and the other adds or removes skip connections between two LSTM nodes’) ….”.
Miikkulainen does not explicitly detail “and/or a module that contains a nonlinear function, the nonlinear function being idempotent for at least one value of a parameter characterizing its behavior”.
However Wang teaches “and/or a module that contains a nonlinear function, the nonlinear function being idempotent for at least one value of a parameter characterizing its behavior (Wang, FIG.5-8, [0024], ‘Network morphism may also have an ability to deal with nonlinearity in a network.  A family of parametric-activation functions may facilitate morphing of continuous nonlinear activation neurons’,

    PNG
    media_image5.png
    103
    360
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    310
    619
    media_image6.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Miikkulainen and Wang before him or her, to modify the evolutionary network generating process of Miikkulainen to include iterative network refinement process as shown in Wang.   
The motivation for doing so would have been for network morphing (Wang, Abstract). 

The combined teaching described above will be referred as Miikkulainen + Wang hereafter.

Miikkulainen + Wang does not explicitly detail “normalization module”.
However Hueter teaches “normalization module (Hueter, FIG.5-8, [0083], ‘In these cases performance of the system can be improved by normalizing the affinities for each individual’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Miikkulainen + Wang and Hueter before him or her, to modify the evolutionary network generating process of Miikkulainen + Wang to include normalization as shown in Hueter.   
The motivation for doing so would have been for behavior prediction (Hueter, Abstract). 

The combined teaching described above will be referred as Miikkulainen + Wang + Heuter hereafter.

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miikkulainen, et al., “Evolving Deep Neural Networks”, arXiv:1703.00548v2 [cs.NE] 4 Mar 2017 [hereafter Miikkulainen] in view of Wang et al., US-PGPUB NO.20180060724A1[hereafter Wang], Hueter, et al., US-PGPUB NO.20090248599A1 [hereafter Hueter] and Simard et al., US-PGPUB NO.20180144242A1 [hereafter Simard].

With regards to claim 19, Miikkulainen + Wang + Heuter teaches 
“The method as recited in claim 18, wherein the predefinable plurality of possible modules and/or connections include the normalization module, and the skip connection, and the module containing the nonlinear module, and a module containing a nonlinear function (similar to claim 18 rejection)”.
Miikkulainen + Wang + Heuter does not explicitly detail “and a module that propagates an existing linear layer by adding units or channels, and a module that propagates a linear layer by duplicating that linear layer”.
However Simard teaches “and a module that propagates an existing linear layer by adding units or channels, and a module that propagates a linear layer by duplicating that linear layer (Simard, FIG.5-8, [0103], ‘The input from an immediately prcdeding layer of the neural network is duplicated to create a first group of values and a second group of values)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Miikkulainen + Wang + Heuter and Simard before him or her, to modify the evolutionary network generating process of Miikkulainen + Wang + Heuter to include layer duplication as shown in Simard.   
The motivation for doing so would have been for speeding up training (Simard, Abstract). 

Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128